Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 June 1824
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				1.
					My dearest friend.
					Washington 12. June 1824.
				
				The day after your departure, Johnson Hellen came down from Rockville, and has been a pleasant companion to me till now. I rejoiced to learn from him that you had not suffered by the heavy rain that came on before you reached Rockville; and that you had proceeded to next Morning in health and good Spirits towards Frederick.But nine days have since passed away, and I have not a line either from you, or from John—I am reduced to hope you did not either of you mark the anxiety with which I requested both him and you to write me; even before you should reach Bedford; and immediately afterwards—I can hardly express the delight with which I should welcome two words from either of you—“All Well,”—are the words, and I would not ask for more.Johnson leaves me again to-morrow, and will be the bearer of this, enclosing a Letter for Mary Hellen, received from Quincy, and one from Charles for John; and also, one hundred dollars in U.S. Branch Bank Bills for you. He will tell you news passing here.—Be sure to stay as long as you shall improve in health, and if Bedford becomes wearisome, go wherever inclination or the prospect of health may invite you—your ever affectionate husband.
				
					John Quincy Adams
				
				
			